


Exhibit 10.5

 

FORM OF PLEDGE AGREEMENT

 

THIS PLEDGE AGREEMENT (as may be amended, restated or modified from time to
time, this “Pledge Agreement”), dated as of July 9, 2015, is made by and between
GROWLIFE, INC., a corporation incorporated under the laws of the State of
Delaware, as pledgor (the “Pledgor”), and TCA GLOBAL CREDIT MASTER FUND, LP, a
limited partnership organized and existing under the laws of the Cayman Islands,
as pledgee (the “Pledgee”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of the
date hereof (the “Purchase Agreement”), by and between the Pledgor and the
Pledgee, the Pledgor has agreed to issue to the Pledgee and the Pledgee has
agreed to purchase from the Pledgor certain senior secured, convertible
redeemable debentures (the “Debentures”), as more specifically set forth in the
Purchase Agreement;

 

WHEREAS, as of the date hereof, the Pledgor is the registered and beneficial
owner of one thousand (1,000) shares of the issued and outstanding shares of
common stock (equal to 100% of the total issued and outstanding shares of common
stock) (the “Pledged Shares”) of _________________________ (in such capacity,
the “Pledged Company”), and the Pledged Shares are represented by a certificate
bearing certificate number ____ (the “Certificate”);

 

WHEREAS, in order to induce the Pledgee to purchase the Debentures, the Pledgor
has agreed to execute and deliver to the Pledgee, as security for the
obligations of the Pledgor to the Pledgee, a pledge of all of the Pledgor’s
right, title and interest in and to the Pledged Shares;

 

NOW, THEREFORE, in consideration of the premises set forth above, the covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Pledgor and the
Pledgee agree as set forth below:

 

SECTION 1. Defined Terms. Except as otherwise defined herein, terms defined in
the Credit Agreement shall have the same meaning when used herein.

 

SECTION 2. Grant of Security. As security for the Obligations (as defined in the
Purchase Agreement), the Pledgor hereby pledges, assigns, transfers and delivers
to the Pledgee the Pledged Shares and hereby grants to the Pledgee a first
priority lien on and a first priority security interest in the following
(collectively, the “Pledged Collateral”):

 

(i)           the Pledged Shares and all capital, revenue, profit, income, gain
or other property or proceeds, return on contribution or otherwise with respect
to the Pledged Shares;

 

--------------------------------------------------------------------------------




(ii)          all securities, moneys or property representing dividends or
interest on any of the Pledged Shares, or representing a distribution in respect
of the Pledged Shares, or resulting from a split-up, revision, reclassification
or other like change of the Pledged Shares or otherwise received in exchange
therefor, and any subscription warrants, rights or options issued to the holders
of, or otherwise in respect of, the Pledged Shares (exclusive of any equity
holder loan);

 

(iii)         all right, title and interest of Pledgor in, to and under any
policy of insurance payable by reason of loss or damage to the Pledged Shares
and any other Pledged Collateral;

 

(iv)         all other payments due or to become due to the Pledgor in respect
of the Pledged Shares whether under any organizational document or otherwise,
whether as contractual obligations, damages or otherwise;

 

(v)          all “accounts”, “general intangibles”, “instruments” and
“investment property” (in each case as defined in the UCC constituting or
relating to the foregoing;

 

(vi)         all Proceeds of any of the foregoing property of Pledgor
(including, without limitation, any proceeds of insurance thereon, all
“accounts”, “general intangibles”, “instruments” and “investment property”, in
each case as defined in the UCC, constituting or relating to the foregoing); and

 

(vii)        all other property hereafter delivered in substitution for or in
addition to any of the foregoing, all certificates and instruments representing
or evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof.

 

SECTION 3. Pledge Documents. Concurrently with the execution of this Pledge
Agreement and upon the circumstances described in Section 6 hereof, the Pledgor
shall execute and deliver to the Pledgee an irrevocable proxy in favor of the
Pledgee in respect of the Pledged Shares of the Pledged Company in the form set
out in Exhibit A hereto (the “Irrevocable Proxy”) and shall deliver to the
Pledgee a signed, undated instrument of transfer in the form set out in Exhibit
B hereto (an “Instrument of Transfer”) pertaining thereto duly executed in
blank.

 

SECTION 4. Representations and Warranties. The Pledgor represents and warrants
that:

 

(a)          it is the legal and beneficial owner of, and has good and
marketable title to, the Pledged Collateral, subject to no pledge, lien,
mortgage, hypothecation, security interest, charge, option or other encumbrance
whatsoever, except the lien and security interest created and contemplated by
this Pledge Agreement;

 

(b)          it has full power, authority and legal right to execute, deliver
and perform its obligations under this Pledge Agreement and to create the lien
and security interest contemplated by this Pledge Agreement;

 

(c)          the Pledged Shares of the Pledged Company (i) have been duly and
validly created pursuant to the relevant organizational documents of the Pledged
Company, (ii)

 

2

--------------------------------------------------------------------------------




constitute 100% of the total issued and outstanding capital stock of the Pledged
Company; and (iii) are evidenced by the Certificate;

 

(d)          the Pledged Shares are “securities” governed by Article 8 of the
UCC;

 

(e)          as of the date hereof, no Person has entered into any options,
warrants or other agreements to acquire additional capital stock in the Pledged
Company and there are no voting trusts or other member agreements or
arrangements relating to any Pledged Collateral;

 

(f)           this Pledge Agreement constitutes a valid obligation of the
Pledgor, legally binding upon it and enforceable in accordance with its terms;

 

(g)          the pledge, hypothecation, assignment of the Pledged Collateral and
the delivery of the Pledged Shares (together with the Instrument of Transfers)
pursuant to and/or described in this Pledge Agreement create a valid and
perfected first priority security interest in the Pledged Collateral;

 

(h)          no consent of any other party (including equity interest holders of
the Pledgor) is required in connection with the execution, delivery,
performance, validity, enforceability or enforcement of this Pledge Agreement,
and no consent, license, approval or authorization of, or registration or
declaration with, any governmental authority, bureau or agency is required in
connection with the execution, delivery, performance, validity, enforceability
or enforcement of this Pledge Agreement;

 

(i)           the execution, delivery and performance of this Pledge Agreement
will not violate or contravene any provision of any existing law or regulation
or decree of any court, governmental authority, bureau or agency having
jurisdiction in the premises or of the organizational documents of the Pledgor
or of any mortgage, indenture, security agreement, contract, undertaking or
other agreement to which the Pledgor is a party or which purports to be binding
upon it or any of its properties or assets and will not result in the creation
or imposition of any lien, charge or encumbrance on, or security interest in,
any of its properties or assets pursuant to the provisions of any such mortgage,
indenture, security agreement, contract, undertaking or other agreement;

 

(j)           its chief executive office is located at 500 Union Street, Suite
810, Seattle, WA 98101; and

 

(k)          the representations and warranties set forth in the Purchase
Agreement insofar as they relate to the Pledgor are true and complete and the
Pledgor shall comply with each of the covenants set forth in the Purchase
Agreement which are applicable thereto.

 

SECTION 5. Covenants. The Pledgor hereby covenants that during the continuance
of this Pledge Agreement:

 

(a)          it shall warrant and defend the right and title of the Pledgee
conferred by this Pledge Agreement in and to the Pledged Collateral at the cost
of the Pledgor against the claims and demands of all persons whomsoever;

 

3

--------------------------------------------------------------------------------




(b)          it shall not sell, assign, transfer, charge, pledge or encumber in
any manner any part of the Pledged Collateral or suffer to exist any encumbrance
on the Pledged Collateral

 

(c)          it shall not amend or modify any organizational document of the
Pledged Company. Notwithstanding the foregoing, in connection with the pending
settlement of certain class action lawsuits against the Company as set forth on
Schedule 6.10 to the Purchase Agreement, the Company has agreed to certain
changes to the Company’s corporate governance policies and related changes to
organizational documents which may or may not affect Pledgor. The parties
acknowledge and agree that any changes arising out of or related to the
settlement of the class action lawsuits are excluded from this section;

 

(d)          it shall not vote the Pledged Shares of the Pledged Company in
favor of the consolidation, merger, dissolution, liquidation or any other
corporate reorganization of the Pledged Company;

 

(e)          it shall not take from the Pledged Company any undertaking or
security in respect of its liability hereunder or in respect of any other
liability of the Pledged Company to the Pledgor and the Pledgor shall not prove
nor have the right of proof, in competition with the Pledgee, for any monies
whatsoever owing from the Pledged Company to the Pledgor, in any insolvency or
liquidation, or analogous proceedings under any applicable law, of the Pledgor;

 

(f)           subject to the terms and conditions contained in the Purchase
Agreement, there shall not be issued any additional shares of capital stock in
the Pledged Company nor any options, warrants or other agreements to do so
issued or entered into, provided however that if such shares of capital stock
are issued, they shall immediately be pledged to the Pledgee hereunder;

 

(g)          it shall not release, transfer or otherwise dispose of any shares
of capital stock held by the Pledged Company as treasury stock or otherwise;

 

(h)          it shall furnish to Pledgee from time to time statements and
schedules further identifying and describing the Pledged Collateral as Pledgee
reasonably requests, all in reasonable detail;

 

(i)           it shall give at least thirty (30) days’ prior written notice to
Pledgee of any (i) change of the location of Pledgor’s chief executive office
from that specified in Section 4(j) hereof, (ii) change of Pledgor’s name,
identity or structure or (iii) reorganization or reincorporation of Pledgor
under the laws of another jurisdiction; and

 

(j)           it shall indemnify the Pledgee from, and hold it harmless against,
any and all liabilities with respect to, or resulting from any delay in paying,
any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Pledged Collateral.

 

SECTION 6. Delivery of Additional Collateral. If the Pledgor shall become
entitled to receive or shall receive any equity interests, option or rights,
whether as an addition to, in substitution of, or in exchange for any of the
Pledged Shares, the Pledgor agrees to accept the same as the agent of the
Pledgee and to hold the same in trust for the benefit of the Pledgee

 

4

--------------------------------------------------------------------------------




and to deliver the same forthwith to the Pledgee in the exact form received,
with the endorsement of the Pledgor when necessary and/or appropriate undated
Instruments of Transfer duly executed in blank, and Irrevocable Proxies for any
shares of capital stock so received, in substantially the forms attached hereto
to be held by the Pledgee, subject to the terms hereof, as additional collateral
security for the Obligations.

 

SECTION 7. General Authority. The Pledgor hereby consents that, without the
necessity of any reservation of rights against the Pledgor, and without notice
to or further assent by the Pledgor, any demand for payment of any of the
Obligations made by the Pledgee may be rescinded by the Pledgee and any of the
Obligations continued, and the Obligations, or the liability of the Pledgor
and/or the Pledged Company upon or for any part thereof, or any other collateral
security (including, without limitation, any collateral security held pursuant
to any of the other Transaction Documents) or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
modified, accelerated, compromised, waived, surrendered, or released by the
Pledgee, and the Transaction Documents, any guarantees and any other collateral
security documents executed and delivered by the Pledgor and/or the Pledged
Company or any other obligors in respect of the Obligations may be amended,
modified, supplemented or terminated, in whole or in part, as the Pledgee may
deem advisable, from time to time, and any other collateral security at any time
held by the Pledgee for the payment of the Obligations (including, without
limitation, any collateral security held pursuant to any other collateral
security document executed and delivered pursuant to the Transaction Documents)
may be sold, exchanged, waived, surrendered or released, all without notice to
or further assent by the Pledgor or the Pledged Company, which shall remain
bound hereunder, notwithstanding any such renewal, extension, modification,
acceleration, compromise, amendment, supplement, termination, sale, exchange,
waiver, surrender or release. The Pledgor waives any and all notices of the
creation, renewal, extension or accrual of any of the Obligations and notice of
or proof of reliance by the Pledgee upon this Pledge Agreement, and the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted or incurred in reliance upon this Pledge Agreement, and all dealings
between the Pledged Company and the Pledgee shall likewise be conclusively
presumed to have been had or consummated in reliance upon this Pledge Agreement.
The Pledgor waives diligence, presentment, protest, demand for payment and
notice of default or non-payment to or upon the Pledgor or the Pledged Company
with respect to the Obligations.

 

SECTION 8. Voting Rights. The Pledgee shall, as the Pledgee and as the holder of
the Irrevocable Proxies, receive notice and have the right (but not the
obligation) to vote the Pledged Shares at its own discretion at, any annual or
special meeting, as the case may be, of the shareholders of the Pledged Company,
provided, however, that the Pledgee shall not be entitled to receive notice, or
to exercise such right to vote until the occurrence of an Event of Default.

 

SECTION 9. UCC Filings. The Pledgor does hereby authorize the Pledgee to do all
things the Pledgee may deem to be necessary or advisable in order to perfect or
maintain the security interest granted by this Pledge Agreement including, but
not limited to, filing any and all Uniform Commercial Code financing statements
or renewals thereof.

 

5

--------------------------------------------------------------------------------




SECTION 10. Remedies. At any time after the occurrence of an Event of Default or
in the event any of the security created by or pursuant to this Pledge Agreement
shall be imperiled or jeopardized in a manner deemed material by the Pledgee in
its sole discretion, the Pledgee shall be entitled, without further notice to
the Pledgor:

 

(a)          subject to the limitations of Sections 9-610 and 9-615 of the UCC
(to the extent applicable), to sell, assign, transfer and deliver at any time
the whole, or from time to time any part, of the Pledged Collateral or any
rights or interests therein, at public or private sale or in any other manner,
at such price or prices and on such terms as the Pledgee may deem appropriate,
and either for cash, on credit, for other property or for future delivery, at
the option of the Pledgee, upon not less than 10 days’ written notice (which 10
day notice is hereby acknowledged by the Pledgor to be reasonable) addressed to
the Pledgor at its last address provided to the Pledgee pursuant to this Pledge
Agreement, but without demand, advertisement or other notice of any kind (all of
which are hereby expressly waived by the Pledgor). If any of the Pledged
Collateral or any rights or interests thereon are to be disposed of at a public
sale, the Pledgee may, without notice or publication, adjourn any such sale or
cause the same to be adjourned from time to time by announcement at the time and
place fixed for sale, and such sale may, without further notice, occur at the
time and place identified in such announcement. If any of the Pledged Collateral
or any rights or interests therein shall be disposed of at a private sale, the
Pledgee shall be relieved from all liability or claim for inadequacy of price.
At any such public sale the Pledgee may purchase the whole or any part of the
Pledged Collateral or any rights or interests therein so sold. Each purchaser,
including the Pledgee should it acquire the Pledged Collateral, at any public or
private sale, shall hold the property sold free from any claim or right of
redemption, stay, appraisal or reclamation on the part of the Pledgor which are
hereby expressly waived and released to the extent permitted by applicable law.
If any of the Pledged Collateral or any rights or interests therein shall be
sold on credit or for future delivery, the Pledged Collateral or rights or
interests so sold may be retained by the Pledgee until the selling price thereof
shall be paid by the purchaser, but the Pledgee shall not incur any liability in
case of failure of the purchaser to take up and pay for the Pledged Collateral
or rights or interests therein so sold. In case of any such failure, the Pledged
Collateral or rights or interests therein may again be sold on not less than 10
days’ written notice as aforesaid; and

 

(b)          to exercise all voting and other equity interest rights at any
meeting of any Pledged Company and exercise any and all rights of conversion,
exchange, subscription or any other rights, privileges or options pertaining to
the Pledged Shares of the Pledged Company as if it was the absolute owner
thereof, including, without limitation, the right to exchange at its discretion,
such Pledged Shares upon the merger, consolidation, reorganization,
recapitalization or other readjustment of the Pledged Company or, upon the
exercise by the Pledged Company or the Pledgee of any right, privilege or option
pertaining to such Pledged Share, and in connection therewith, to deposit and
deliver such Pledged Shares with any committee, depository, transfer agent,
registrar or other designated agency upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it.

 

(c)          For the avoidance of doubt, personal liability shall be restricted
to the provisions contained in the Validity Certificate

 

6

--------------------------------------------------------------------------------




SECTION 11. No Duty on Pledgee. The Pledgee shall have no duty to exercise any
of the aforesaid rights, privileges or options and shall not be responsible for
any failure to do so or delay in so doing.

 

SECTION 12. Application of Proceeds. All moneys collected or received by the
Pledgee pursuant to this Pledge Agreement shall be applied as provided in the
Purchase Agreement.

 

SECTION 13. Miscellaneous.

 

13.1 Further Assurances. The Pledgor agrees that if this Pledge Agreement shall,
in the reasonable opinion of the Pledgee, at any time be deemed by the Pledgee,
for any reason, insufficient in whole or in part to carry out the true intent
and spirit hereof, it shall execute or cause to be executed such other documents
or deliver or cause to be delivered such further assurances as in the opinion of
the Pledgee may be required in order to more effectively accomplish the purposes
of this Pledge Agreement including, without limitation, an alternative pledge or
such other alternative security as the Pledgee shall require.

 

13.2 Remedies Cumulative and Not Exclusive; No Waiver. Each and every right,
power and remedy herein given to the Pledgee shall be cumulative and shall be in
addition to every other right, power and remedy of the Pledgee now or hereafter
existing at law, in equity or by statute, and each and every right, power and
remedy, whether herein given or otherwise existing, may be exercised from time
to time, in whole or in part, and as often and in such order as may be deemed
expedient by the Pledgee, and the exercise or the beginning of the exercise of
any right, power or remedy shall not be construed to be a waiver of the right to
exercise at the same time or thereafter any other right, power or remedy. No
failure, delay or omission by the Pledgee in the exercise of any right or power
or in the pursuance of any remedy accruing upon any breach or default by the
Pledgor or any Guarantor shall impair any such right, power or remedy or be
construed to be a waiver of any such right, power or remedy or to be an
acquiescence therein; nor shall the acceptance by the Pledgee of any security or
of any payment of or on account of any of the amounts due from the Pledgor or
any Guarantor to the Pledgee and maturing after any breach or default or of any
payment on account of any past breach or default be construed to be a waiver of
any right with respect to any future breach or default or of any past breach or
default not completely cured thereby. In addition to the rights and remedies
granted to it in this Pledge Agreement and in any other instrument or agreement
securing, evidencing or relating to any of the Obligations, the Pledgee shall
have rights and remedies of a secured party under the UCC.

 

13.3 Successors and Assigns. This Pledge Agreement and all obligations of the
Pledgor hereunder shall be binding upon the successors and assigns of the
Pledgor and shall, together with the rights and remedies of the Pledgee
hereunder, inure to the benefit of the Pledgee, its respective successors and
assigns.

 

13.4 Waiver; Amendment. None of the terms and conditions of this Pledge
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Pledgor and the Pledgee.

 

7

--------------------------------------------------------------------------------




13.5 Invalidity. If any provision of this Pledge Agreement shall at any time,
for any reason, be declared invalid, void or otherwise inoperative by a court of
competent jurisdiction, such declaration or decision shall not affect the
validity of any other provision or provisions of this Pledge Agreement, or the
validity of this Pledge Agreement as a whole and, to the fullest extent
permitted by law, the other provisions hereof shall remain in full force and
effect in such jurisdiction and shall be liberally construed in favor of the
Pledgee in order to carry out the intentions of the parties hereto as nearly as
may be possible. The invalidity and unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.

 

13.6 Notices. Any notice, request or other communication to be given or made
under this Pledge Agreement to the Pledgor or the Pledgee shall be in writing.
Such notice, request or other communication shall be deemed to have been duly
given or made when it shall be delivered by hand, international courier
(confirmed by facsimile), or facsimile (with a hard copy delivered within two
(2) Business Days) to the Pledgor or the Pledgee to which it is required or
permitted to be given or made at such party’s address specified below or at such
other address as such party shall have designated by notice to the party given
or making such notice, request or other communication, it being understood that
the failure to deliver a copy of any notice, request or other communication to a
party to whom copies are to be sent shall not affect the validity of any such
notice, request or other communication or constitute a breach of this Pledge
Agreement. 

       If to the Pledgor: 500 Union Street, Suite 810     Seattle, WA 98101    
Attention:  Marco Hegyi     E-mail: mhegyi@growlifeinc.com           with a copy
(which shall not constitute notice) to:           Horwitz & Armstrong, LLP    
26475 Rancho Parkway South     Lake Forest, CA 92630     Attention: John
Armstrong, Esq.     E-mail: jarmstrong@horwitzarmstrong.com         If to the
Pledgee:       TCA Global Credit Master Fund, LP     3960 Howard Hughes Parkway,
Suite 500     Las Vegas, NV 89169     Attention: Robert Press    
E-mail:  bpress@tcaglobalfund.com           with a copy (which shall not
constitute notice) to:           Lucosky Brookman LLP     101 Wood Avenue South,
5th Floor     Woodbridge, NJ 08830     Attention:  Seth A. Brookman, Esq.    
E-mail:  sbrookman@lucbro.com

 

8

--------------------------------------------------------------------------------




13.7 Counterparts; Electronic Delivery. This Pledge Agreement may be executed in
any number of counterparts, each of which shall be deemed an original, but all
such counterparts together shall constitute one and the same instrument.
Delivery of an executed counterpart of this Pledge Agreement by facsimile or
electronic transmission shall be deemed as effective as delivery of an
originally executed counterpart. In the event that the Pledgor delivers an
executed counterpart of this Pledge Agreement by facsimile or electronic
transmission, the Pledgor shall also deliver an originally executed counterpart
as soon as practicable, but the failure of the Pledgor to deliver an originally
executed counterpart of this Pledge Agreement shall not affect the validity or
effectiveness of this Pledge Agreement.

 

13.8 References. References herein to Sections, Exhibits and Schedules are to be
construed as references to sections of, exhibits to, and schedules to, this
Pledge Agreement, unless the context otherwise requires.

 

13.9 Headings. In this Pledge Agreement, Section headings are inserted for
convenience of reference only and shall not be taken into account in the
interpretation of this Pledge Agreement.

 

13.10 Termination. When all of the Obligations shall have been fully satisfied,
the Pledgee agrees that it shall forthwith release the Pledgor from its
Obligations hereunder and the Pledgee, at the request and expense of the
Pledgor, shall promptly execute and deliver to the Pledgor a proper instrument
or instruments acknowledging the satisfaction and termination of this Pledge
Agreement, and the Irrevocable Proxies shall terminate forthwith and be
delivered to the Pledgor forthwith together with the other items furnished to
the Pledgee pursuant to this Pledge Agreement.

 

SECTION 14. Applicable Law, Jurisdiction and Waivers.

 

14.1 Governing Law. Except in the case of the Mandatory Forum Selection clause
set forth in Section 14.2 hereof, this Pledge Agreement shall be governed by and
construed in accordance with the laws of the Nevada, without regard to
principles of conflicts of laws thereof.

 

14.2 MANDATORY FORUM SELECTION. Any dispute arising under, relating to, or in
connection with the Agreement or related to any matter which is the subject of
or incidental to the Agreement (whether or not such claim is based upon breach
of contract or tort) shall be subject to the exclusive jurisdiction and venue of
the state and/or federal courts located in Broward County, Florida.  This
provision is intended to be a “mandatory” forum selection clause and governed by
and interpreted consistent with Florida law.

 

9

--------------------------------------------------------------------------------




14.3 WAIVER OF IMMUNITY. TO THE EXTENT THAT THE PLEDGOR HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM SUIT, JURISDICTION OF ANY COURT OR ANY LEGAL PROCESS
(WHETHER THROUGH ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION,
EXECUTION OF A JUDGMENT, OR FROM ANY OTHER LEGAL PROCESS OR REMEDY) WITH RESPECT
TO ITSELF OR ITS PROPERTY, THE PLEDGOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY
IN RESPECT OF ITS OBLIGATIONS UNDER THIS PLEDGE AGREEMENT.

 

14.4 WAIVER OF JURY TRIAL. EACH OF THE PLEDGOR AND THE PLEDGEE HEREBY WAIVES
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY ANY PARTY
HERETO OR ANY BENEFICIARY HEREOF ON ANY MATTER WHATSOEVER ARISING OUT OF OR IN
ANY WAY CONNECTED WITH THIS PLEDGE AGREEMENT.

 

[-signature page follows-]

 

10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed the day and year first above written.

 

  PLEDGOR:       GROWLIFE, INC.       By:       Name: Marco Hegyi      Title:
President  

 

STATE OF ________________ )   ) SS. COUNTY OF ______________ )

 

The undersigned, a Notary Public in and for the said County, in the State
aforesaid, DO HEREBY CERTIFY that Marco Hegyi, the President of Growlife, Inc.,
a Delaware corporation, who is personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said corporation, for the uses and purposes therein set forth.

  

GIVEN under my hand and notarial seal this _____ day of ________________,
20____.

 



        Notary Public           My Commission Expires:        

 

[ signature page to Pledge Agreement ]

 

11

--------------------------------------------------------------------------------




  PLEDGEE       TCA GLOBAL CREDIT MASTER FUND, LP       By: TCA Global Credit
Fund GP, Ltd.   Its: General Partner           By:       Name: Robert Press    
Title: Director  

 

[ signature page to Pledge Agreement ]

 

12

--------------------------------------------------------------------------------




Exhibit A

 

IRREVOCABLE PROXY

 

The undersigned, the registered and beneficial owner of the below described
shares of capital stock of ________________ (“Pledged Company”), hereby makes,
constitutes and appoints, TCA Global Credit Master Fund, LP, a limited
partnership organized and existing under the laws of the Cayman Islands (the
“Pledgee”), with full power to appoint a nominee or nominees to act hereunder
from time to time, the true and lawful attorney and proxy of the undersigned to
vote one hundred percent (100%) of the shares of capital stock of the Pledged
Company, at all annual and special meetings of the Pledged Company or take any
action by written consent with the same force and effect as the undersigned
might or could do, hereby ratifying and confirming all that the said attorney or
its nominee or nominees shall do or cause to be done by virtue hereof.

 

The said shares of capital stock have been pledged (the “Pledge”) to the Pledgee
pursuant and subject to a Pledge Agreement, dated as of July 9, 2015, by and
between the undersigned and the Pledgee.

 

This power and proxy is coupled with an interest and is irrevocable and shall
remain irrevocable so long as the Pledge is outstanding and is in full force and
effect.

 

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed on July 9, 2015.

 

  GROWLIFE, INC.           By:       Name: Marco Hegyi     Title: President  

 

--------------------------------------------------------------------------------




Exhibit B

 

INSTRUMENT OF TRANSFER 

                                  FOR VALUE RECEIVED:       PLEASE INSERT SOCIAL
SECURITY OR
OTHER
IDENTIFYING NUMBER OR ASSIGNEE   hereby sells, assigns and transfers unto  

 

 

                Of     standing in my (our) name(s)

on the books of said corporation represented by Certificate(s) No.(s).          

herewith, and do hereby irrevocably constitute and appoint  

  attorney to transfer the

                                  said stock on the books of said corporation
with full power of substitution in the premises, This Instrument is given for
collateral purposes only pursuant to  that certain Pledge Agreement between the
undersigned and TCA Global Credit Master Fund, LP dated July 9, 2015.   Dated  
                  In presence of             Name:
Title:

 

--------------------------------------------------------------------------------